        Case 3:19-cv-06025-BJR Document 102-3 Filed 03/29/21 Page 1 of 6




                      Materials Considered by Lauren J. Stiroh, Ph.D.


Court Filing
William T. Whitman, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No.
3:19-cv-06025-BJR, United States District Court for the Western District of Washington at
Tacoma:
Plaintiff’s Motion for Class Certification, February 16, 2021
Second Amended Class Action Complaint, March 16, 2020
Elizabeth A. Bally, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No. 3:18-
  cv-04954-CRB, United States District Court for the Northern District of California:
Order Denying Motion to Strike and Granting Class Certification, April 2, 2020
Plaintiff Elizabeth Bally’s (1) Notice of Motion and Motion for Class Certification; and (2)
  Memorandum of Points and Authorities in Support, March 27, 2020
State Farm’s Supplemental Responses to Plaintiff’s First Interrogatories, December 11, 2019
Order Denying Motion for Summary Judgment, August 19, 2019
Class Action Complaint, August 15, 2018
Michael G. Vogt, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No. 2:16-cv-
 04170-NKL, United States District Court, Western District of Missouri, Central Division:
Brief for the American Council of Life Insurers as Amicus Curiae in Support of Defendant-
 Appellant/Cross-Appellee State Farm Life Insurance Co., February 5, 2019
Transcript of Jury Trial, Volume IV, June 6, 2018
Transcript of Jury Trial, Volume III, June 5, 2018
Transcript of Jury Trial, Volume II, June 4, 2018
Order Granting Motion for Class Certification, April 20, 2018
Class Action Complaint, June 15, 2016


Expert Report
William T. Whitman, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No.
3:19-cv-06025-BJR, United States District Court for the Western District of Washington at
Tacoma:
Expert Report of Scott J. Witt, February 16, 2021 and accompanying backup

                                                                                                 1
        Case 3:19-cv-06025-BJR Document 102-3 Filed 03/29/21 Page 2 of 6




Elizabeth A. Bally, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No. 3:18-
cv-04954-CRB, United States District Court for the Northern District of California
Expert Report of David J. Weinsier, May 20, 2019
Declaration and Report of Scott J. Witt, June 20, 2019
Declaration and Report of Scott J. Witt, November 14, 2019 and accompanying backup
Declaration and Report of Rebecca Kirk Fair, February 3, 2020
Declaration and Report of Lauren J. Stiroh, February 3, 2020 and accompanying backup
Declaration and Report of Scott J. Witt, November 12, 2020 and accompanying backup
Declaration and Report of Lauren J. Stiroh, December 21, 2020 and accompanying backup
Rebuttal Declaration and Report of Scott J. Witt, January 20, 2021
Michael G. Vogt, Plaintiffs, v. State Farm Life Insurance Company, Defendant, Case No. 2:16-
 cv-04170-NKL, United States District Court, Western District of Missouri, Central Division:
Declaration and Report of Scott J. Witt, January 30, 2018 and accompanying backup
Supplemental Declaration and Report of Scott J. Witt, February 5, 2018 and accompanying
 backup
Expert Report of Anne Gron, March 2, 2018
Expert Report of David J. Weinsier, March 2, 2018
Declaration of Anne Gron, July 26, 2018


Declarations
William T. Whitman, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No.
3:19-cv-06025-BJR, United States District Court for the Western District of Washington at
Tacoma:
Declaration of Tim Crabtree, March 26, 2021
Declaration of Amy Prestegaard, March 26, 2021
Declaration of Alan R. Hendren, March 27, 2021
Declaration of Nancy Pipinich, March 29, 2021
Declaration of Craig Reynolds, March 29, 2021
Declaration of Kerry Williams, March 29, 2021


                                                                                                 2
       Case 3:19-cv-06025-BJR Document 102-3 Filed 03/29/21 Page 3 of 6




Elizabeth A. Bally, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No. 3:18-
  cv-04954-CRB, United States District Court for the Northern District of California:
Declaration of Reg Dahlen, February 3, 2020
Declaration of Ross Lopez, February 3, 2020
Michael G. Vogt, Plaintiffs, v. State Farm Life Insurance Company, Defendant, Case No. 2:16-
 cv-04170-NKL, United States District Court, Western District of Missouri, Central Division:
Declaration of Carl Streily, December 11, 2017 and accompanying exhibits
Declaration of Jeffrey Holzbauer, February 28, 2018


Deposition
William T. Whitman, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No.
3:19-cv-06025-BJR, United States District Court for the Western District of Washington at
Tacoma:
Deposition of William T. Whitman, March 1, 2021
Deposition of Scott Witt, March 18, 2021 and accompanying exhibits
Elizabeth A. Bally, Plaintiff, v. State Farm Life Insurance Company, Defendant, Case No. 3:18-
  cv-04954-CRB, United States District Court for the Northern District of California:
Deposition of Scott Witt, January 14, 2020 and accompanying exhibits
Deposition of Scott Witt, February 12, 2021 and accompanying exhibits
Michael G. Vogt, Plaintiffs, v. State Farm Life Insurance Company, Defendant, Case No. 2:16-
 cv-04170-NKL, United States District Court, Western District of Missouri, Central Division:
Deposition of Joseph Witte, Software Developer at State Farm, August 31, 2017
Deposition of Scott Witt, October 6, 2017
Deposition of Carl Raymond Streily, Jr., Pricing Area Director at State Farm, November 7, 2017
Deposition of Alan “Rusty” Hendren, Assistant Vice President in the Life Health Actuarial
 Department at State Farm, November 30, 2017
Deposition of Jeff Holzbauer, Director of the In-Force Product Management at State Farm,
 November 30, 2017
Deposition of Tony Phipps, Manager of the Experience Studies Unit at State Farm, December 8,
 2017
Deposition of Scott Witt, February 22, 2018


                                                                                                 3
       Case 3:19-cv-06025-BJR Document 102-3 Filed 03/29/21 Page 4 of 6




Deposition of Scott Witt, Volume 3, May 30, 2018


Bates Stamped Document
PLTF-WHITMAN-00000001 – 852
SFLIC-000004293 – 315
SFLIC-000004317 – 325
SFLIC-000000154 – 168
SFLIC-000000257 – 270
SFLIC-000000631
SFLIC-000001568 – 572
SFLIC-000002378 – 382
SFLIC-000002556 – 558
SFLIC-000004033 – 096
SFLIC-000004448
SFLIC-000004449
SFLIC-000004450
SFLIC-000004451
SFLIC-000004735 – 755
SFLIC-000004774 – 782
SFLIC-000005298
SFLIC-W-0000207164
SFLIC-W-0000207165
SFLIC-W-0000207166
SFLIC-W-0000207168 – 271
SFLIC-W-0000207288 – 289
VOGTM00012352PROD
VOGTM00017532PROD-555


                                                                          4
        Case 3:19-cv-06025-BJR Document 102-3 Filed 03/29/21 Page 5 of 6




VOGTM00113257PROD-270


Data
State Farm Account History, SFLIC-W-000002-025
State Farm Policyholder Master Record, SFLIC-W-000001 and SFLIC-W-000026


Books
American Bar Association Section of Antitrust Law. Econometrics: Legal, Practical, and
 Technical Issues (Second Edition). 2014.
Allen, Mark A. and Victoria A. Lazaer, “Reference Guide on Estimation of Economic
 Damages,” in Reference Manual on Scientific Evidence (3rd Edition). Washington D.C.:
 National Academic Press, 2011.
Atkinson, David B. and James W. Dallas. Life Insurance Products and Finance: Charting a Clear
 Course (First Edition). Schaumburg, IL: Society of Actuaries, 2000.
Stiroh, Lauren J., “Proving Causation in Damage Analyses,” Economics of Antitrust: Complex
  Issues in a Dynamic Economy. Ed. Dr. Lawrence Wu. NERA Economic Consulting: White
  Plains, 2007.


Publicly Available Information
“Corporate Headquarters,” State Farm Website, available at https://www.statefarm.com/about-
 us/company-overview/corporate-headquarters, accessed November 21, 2019
“Enjoy flexible premiums and protection with universal life insurance,” State Farm Website,
  available at https://www.statefarm.com/simple-insights/life-insurance/universal-life-insurance,
  accessed January 15, 2020
“Fast Facts,” State Farm Website, available at https://www.statefarm.com/about-us/company-
  overview/company-profile/fast-facts, accessed November 21, 2019
“Flexible, Permanent Protection with Universal Life Insurance,” State Farm Website, available at
  https://www.statefarm.com/insurance/life/universal-life, accessed November 21, 2019
“Plan Ahead with Universal Life Insurance,” State Farm Website, available at
  https://www.statefarm.com/insurance/life/universal-life/universal-life-insurance, accessed
  December 17, 2019
“State Farm Companies,” State Farm Website, available at https://www.statefarm.com/about-
  us/company-overview/company-profile/state-farm-companies, accessed November 21, 2019


                                                                                                5
       Case 3:19-cv-06025-BJR Document 102-3 Filed 03/29/21 Page 6 of 6




U.S. Code § 7702




                                                                          6
